Title: From George Washington to George Clinton, 6 March 1779
From: Washington, George
To: Clinton, George


Dr Sir.
Head Quarters [Middlebrook] 6th March 79.
The annexed Letter written previous to the Receipt of Your Excelly’s favor of the 3d inst. will serve as an Answer to the principal part of its contents.
The intelligence I have to communicate to Your Excelly is I apprehend, no more than will have already been transmitted to you by the Delegates of your State.
It is in brief as follows—That the King of Spain has declared he will not be an unconcerned Spectator of the depredations committed on the property of his Ally—That the King of Naples and Scicily has honored the American Flag—and ordered his ports to be opened to our commerce—That the City of Amsterdam has prepared a form of a Treaty with America—to be proposed to the States General That the Empress of Russia has positively refused to enter into any subsidiary Treaty with Great Britain—and has motived her Refusal in terms breathing a generous Regard to the rights of mankind.
I am exceedingly sorry to find that in the present State of our Magazines—I cannot give Your Excelly any Encouragement to expect a Supply of Arms from thence, for the Levies of Your State.
If Your Excelly is of opinion that Lt Col. Willett can be serviceable in the way you mention—and Genl J. Clinton thinks he can be spared from the Regiment—I shall very readily consent to his absence. I am &ca.